Citation Nr: 1115613	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  08-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to an initial increased evaluation for degenerative joint disease of the left knee, with instability.

4.  Entitlement to an increased evaluation for right knee strain with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1975 to February 1995, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2007, September 2008 and April 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In the July 2007 rating decision, the RO declined to reopen a claim for service connection for hemorrhoids and denied service connection for obstructive sleep apnea.  In the September 2008 rating decision, the RO continued a 10 percent disability evaluation for right knee strain with degenerative changes.  In April 2010 the RO granted service connection and assigned a 10 percent disability evaluation for left knee instability effective December 15, 2009.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The reopened claim for service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 1995 rating decision denied service connection for hemorrhoids.

2.  The evidence received since the September 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  Resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.

4.  In January 2011, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal with respect to the issues involving increased disability ratings for left knee instability associated with degenerative joint disease, and right knee strain with degenerative changes.


CONCLUSIONS OF LAW

1.  The September 1995 rating decision that denied service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 

4.  The criteria for withdrawal of the appeal for an initial disability rating in excess of 10 percent for left knee instability associated with degenerative joint disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

5.  The criteria for withdrawal of the appeal for a disability rating in excess of 10 percent for right knee strain with degenerative changes have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

With regard to the Veteran's petition to reopen the service connection claim for hemorrhoids, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

With regard to the claim for service connection for sleep apnea, given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  New and Material Evidence

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

The Veteran originally applied for service connection for hemorrhoids in May 1995.  His claim was denied by a rating decision in September 1995 on the bases that hemorrhoids existed prior to service and there was no evidence that the Veteran's hemorrhoids permanently worsened as a result of service.  The evidence of record at the time of the last final denial in September 1995 consisted of service treatment and medical records, to include reports of medical examination and history, VA general medical examination dated in May 1995, and medical certificates from Lutheran Hospital verifying treatment in September and October 1974 for external and internal hemorrhoids and that the Veteran had a hemorrhoidectomy during that same time.  Service medical records reveal that on the Veteran's entrance examination he noted he had hemorrhoid surgery in September 1974.  Treatment was noted for hemorrhoids in service in January 1980 and October 1994.  In October 1994 the hemorrhoids were described as "Grade II hemorrhoids."  Medical examination for the purpose of retirement from the service showed small anal canal nodule -- probable external hemorrhoids. 

A post-service May 1995 VA examination noted the Veteran's medical history, and indicated he had hemorrhoid surgery in 1974.  It was also noted he reported he has protrusion about twice a month and otherwise no symptoms.  Examination revealed mild external hemorrhoids.  The diagnosis was mild external hemorrhoids.  

The Veteran filed another claim for service connection for hemorrhoids in July 2006.  Evidence of record received since the September 1995 rating decision includes VA and private outpatient treatment records, outpatient treatment reports from the Naval Medical Center and lay statements in support of the claims.  Overall, the content of this evidence is not pertinent to the Veteran's claim for service connection for hemorrhoids.  There is a Naval Medical Center outpatient treatment report dated in June 2009 that merely records a prior subjective history of hemorrhoids.  

At his Board hearing in January 2011 the Veteran testified as to his pre-service hemorrhoidectomy in 1974.  He indicated that the hemorrhoids bothered him in service and were aggravated over the course of his twenty years of service.  Hearing Transcript (Tr.), pp. 4, 6.  He testified that currently he uses suppositories, which he sometimes get over-the-counter, to treat the hemorrhoids.  Tr., pp. 8-9.  In addition, following his hearing the Veteran submitted a medical statement from Dr. LT, dated in January 2011, wherein he stated that the Veteran has internal and external hemorrhoids that he has had since service.  Dr. LT noted that a review of the records showed the Veteran had a hemorrhoid problem in service and had a hemorrhoidectomy in 1974.  He opined that the hemorrhoids had recurred since service and are most likely "related to what he had been doing while in the service[.]"

The Board finds that the medical report by Dr. LT is "new" in that it was not of record at the time of the September 1995 rating decision.  Dr. LT's opinion is also material in that it relates to an unestablished fact necessary to substantiate the Veteran's claim that a pre-existing hemorrhoid disorder permanently worsened as a result of service and raises a reasonable possibility of substantiating the claim.  The United States Court of Appeals for Veterans Claims (Court) noted that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board presumes that this evidence is credible.  See Justus, 3 Vet. App. 510.  Accordingly, the Veteran's claim of entitlement to service connection for hemorrhoids is reopened.  38 C.F.R. § 3.156(a).  Having determined that the Veteran's claim has been reopened, the Board finds that further development is required before promulgating a decision on this matter.  

III.  Service Connection Claim

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

The Veteran asserts that symptoms of sleep apnea manifested by loud snoring had its origin in military service.  

Service treatment records do not reflect any findings or complaints of sleep problems or sleep apnea.  No pertinent disability was found on the Veteran's separation examination, and on his Report of Medical History dated in March 1993, he indicated that he never had frequent trouble sleeping.

Post-service private treatment records indicated the Veteran was first evaluated for and diagnosed with obstructive sleep apnea in 2006.  A sleep study was conducted in July 2006 by Dr. CLS.  Following the evaluation, the Veteran was diagnosed with obstructive sleep apnea.  In September 2006 the Veteran was evaluated for efficacy of nasal continuous positive airway pressure (CPAP) management and Dr. CLS recommended a CPAP machine for at-home use.  

In support of his claim the Veteran submitted lay statements from two of his former fellow shipmates and his wife.  His shipmates reported that the Veteran snored a lot while they were in the Navy and his snoring was loud.  His wife stated the Veteran had been a heavy snorer since the 1980's.

In August 2007 Dr. CLS sent a letter to the RO, which expressed her opinion as to the etiology of the Veteran's sleep apnea.  She stated that sleep apnea is caused by obstruction of the upper airway during sleep.  It is a disorder that is influenced by the structure of the patient's airway, the relaxation of the muscles during sleep, aging, and weight gain as well as other factors.  Sleep apnea does not come on suddenly but slowly develops usually over many years.  She further noted that it is impossible to state with certainty when the Veteran actually developed sleep apnea, but it is as likely as not that the apnea developed during the years that he was on active duty.  Dr. CLS stated that he had a history of loud snoring and difficulty sleeping suggests that the apnea began years ago and gradually worsened until the Veteran was finally referred to her for diagnosis and treatment.

In a February 2008 medical statement from Dr. JMA, of the Naval Medical Center, it was noted that he had interviewed the Veteran and reviewed his medical records.  He stated that over the past thirty years the Veteran has experienced snoring with episodes of "choking in his sleep", as witnessed by his wife and co-workers while in active military service.  Over the years, his snoring had worsened to the point that his wife noted episodes where he would stop breathing.  In addition Dr. JMA stated that "It is well known that obstructive sleep apnea (OSA) is caused by obstruction of the upper airways during sleep.  There are several factors that are contributory to the development of OSA including the upper airway anatomy, weight gain, age, and fatigue.  The onset of symptoms may begin as early as teenage that gradually worsen over the years."  Further he noted that in the case of the Veteran, it is a known fact that his symptoms began about thirty years ago that gradually worsened.  Dr. JMA stated that it is difficult to ascertain the exact development of the sleep apnea, but opined that it is a strong possibility that the Veteran may have suffered sleep apnea while still in active military service.  

VA examination dated in December 2008 shows the Veteran reported he has loud disruptive snoring as complained of by his wife and his former shipmates.  He stated that he thought his snoring was normal and never sought medical attention while in the service.  He indicated that he was diagnosed with moderate obstructive sleep apnea in 2006.  VA examiner diagnosed obstructive sleep apnea and snoring confirmed by sleep study performed in July 2006.  The examiner commented that the Veteran has been on CPAP therapy with persistent symptoms of daytime somnolence.  In rendering his opinion, the examiner noted that the Veteran served twenty years in the military and was diagnosed with obstructive sleep apnea in 2006, eleven years after he separated from the service.  The examiner further noted that he reviewed the statements of the Veteran's wife and shipmates, and the notes from Dr. CLS and Dr. JMA.  He stated that the risk of developing sleep apnea increases with age and weight gain and that he agrees with Dr. CLS and Dr. JMA that it is very difficult to ascertain as to the exact onset of the Veteran's obstructive sleep apnea since there was no formal sleep study prior to the initial sleep study obtained in July 2006.  He concluded that he could not resolve the issue without resorting to mere speculation.  

In this case, the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's obstructive sleep apnea is related to military service.  In the December 2008 VA respiratory diseases examination, VA examiner opined that he could not resolve the issue without resorting to mere speculation.  He reasoned that the Veteran served twenty years in the military and was diagnosed with obstructive sleep apnea eleven years after he separated from service.  The examiner acknowledged the Veteran's wife and shipmates' assertions that the Veteran has had disruptive loud snoring since the 1980's.  He further reasoned that snoring may indicate a more serious condition such as obstructive sleep apnea and that the risk of developing sleep apnea increases with age and weight gain.  While VA examiner did not specifically link sleep apnea to the Veteran's military service, he generally agreed with Drs. JMA and CLS, who both offered well-reasoned opinions that sways in the Veteran's favor.  Dr. JMA noted that there was a strong possibility that the Veteran may have suffered sleep apnea while in service.  Dr. CLS who initially diagnosed the Veteran with obstructive sleep apnea, was unable to provide the period when the Veteran actually developed sleep apnea but she was of the opinion that it was "as likely as not" that sleep apnea developed during the Veteran's active duty service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims folder.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); 

Even though the December 2008 VA examiner stated he could not give an opinion without resorting to mere speculation, the Board finds that the opinion is competent and probative medical evidence because it is factually accurate, as it appears VA examiner was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  In addition, the medical opinions by Drs. CLS and JMA are competent and probative medical evidence because they too are factually accurate.  Additionally Dr. JMA interviewed the Veteran and reviewed some of his medical records.  Dr. CLS treated the Veteran for sleep apnea starting in 2006.  It appears these medical professionals were informed of the relevant evidence in this case.  Their opinions are fully articulated, and supported by sound reasoning.  

In addition, there is competent evidence of a relationship between the Veteran's currently diagnosed obstructive sleep apnea and his military service proffered by the Veteran, his wife and his former shipmates.  The Veteran and the other laypersons can testify as to the observable, though they are not competent, as laypersons to render a diagnosis or to render an opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1977; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently 
diagnosed obstructive sleep apnea is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that obstructive sleep apnea was incurred in service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990). 

VI.  Dismissals

The Veteran has requested withdrawal of his appeals with respect to the issues of right and left knee disabilities.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his January 2011 Board hearing the Veteran requested to withdraw his appeal with respect to the issues involving an initial disability ratings in excess of 10 percent for left knee instability associated with degenerative joint disease, and increased disability rating in excess of 10 percent for right knee strain with degenerative changes.  He indicated that the increased rating for right and left knee disabilities had been granted or awarded and it was satisfactory to him.  This serves to withdraw these issues on appeal before the Board.  There remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to these issues, and dismissal is warranted.


ORDER

New and material evidence has been received to reopen the claim for service connection for hemorrhoids, and to this extent only, the appeal is granted.

Service connection for obstructive sleep apnea is granted.

The appeal for an initial disability rating in excess of 10 percent for left knee instability associated with degenerative joint disease is dismissed.

The appeal for a disability rating in excess of 10 percent for right knee strain with degenerative changes is dismissed.


REMAND

The Veteran also seeks service connection for hemorrhoids.  On enlistment physical examination in November 1974, the Veteran reported that he had or had had piles or rectal disease.  It was specified that he had a hemorrhoid operation in September 1974.  The rectal examination was normal.  Service records show a diagnosis and treatment for hemorrhoids.  However, the Veteran's primary contention is essentially that his hemorrhoids pre-existed service and he experienced a permanent worsening of the disorder as a result of service.  In May 1995, three months following retirement from active duty service, the Veteran had a VA examination and was diagnosed with mild external hemorrhoids.  The Veteran also has a current diagnosis of internal and external hemorrhoids.  Thus, in light of the report that he currently has hemorrhoids, the Board finds that the he should be afforded a VA examination to determine whether the disorder was aggravated during military service.  

In addition the Veteran submitted an authorization and consent to release information to VA to the RO to request medical data for hemorrhoids from the Naval Medical Center, San Diego (Balboa Hospital) for the period from October 1993 to January 1994 and from Dr. Steven Brozinsky, Gastroenterology Associates, for the period from March 2005 to April 2005.  It appears these records were not requested, nor have they been associated with the claims folder.  On remand, these records should be requested.

In a statement received by the RO in May 2008, the Veteran indicated that he was examined and treated by TRICARE Chula Vista and VA Clinic (Chula Vista) for hemorrhoids following a February 2005 routine colonoscopy procedure where the results included a diagnosis of hemorrhoids.  These records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from VA outpatient clinic in Chula Vista dated since February 2005 and the Veteran's pertinent treatment records from the Naval Medical Center, San Diego (Balboa Hospital) for the period from October 1993 to January 1994;

2.  Contact the Veteran and request the necessary authorizations for release of information to obtain the Veteran's pertinent treatment records from TRICARE outpatient clinic Chula Vista dated since February 2005 and the Veteran's pertinent treatment records from Dr. Steven Brozinsky, Gastroenterology Associates, for the period from March 2005 to April 2005.

3.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for a VA examination to determine the nature and etiology of his hemorrhoids.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims folder, particularly service treatment records. 

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that pre-existing hemorrhoids were aggravated or permanently worsened as a result of service.  If there was an increase in severity of the Veteran's hemorrhoids during service, was that increase due to the natural progress of the disorder, or was it above and beyond the natural progression?

The opinion should be reconciled by the service records showing treatment for hemorrhoids, and the Veteran's contention of aggravation of his hemorrhoids during service.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Thereafter, the RO/AMC should review the expanded record and readjudicate the claim on appeal.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

No action is required of the Veteran and his attorney until they are notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


